Pleading and practice; dismissal of actions; insufficiency of evidence. — Plaintiff, a former enlisted member of the United States Air Force, was honorably discharged from his enlistment under the provisions of Air Force Eegulation 39-16. Plaintiff claims that his administrative discharge was improper and sues to recover judgment for pay and allowances from and after his discharge. On July 12, 1966, defendant moved for dismissal of the petition under Kule 67 (c) on the ground that plaintiff had not established his right to recover in that he had sustained no monetary damage, having earned more as a civilian during the period in question than he would have had he not been discharged from the military service. Subsequently defendant filed its requested findings on August 19, 1966. On February 20, 1967, plaintiff filed a request for findings of fact which defendant moved be stricken on the ground that the submission did not comply with Buie 57(c) and the commissioner’s order. On March 14, 1967, the commissioner granted defendant’s motion and directed plaintiff to file requested findings which complied with Eule 57 (e) (1) within 30 days. Plaintiff did not comply with the order of the commissioner. Defendant has now moved the court to dismiss the petition for plaintiff’s failure to comply with the *1196orders of the court and for failure to prosecute, citing Rule 67 (b) of the Bules of the Court. Plaintiff has filed no response and the time for so filing having expired, the court on October 27, 1967, granted defendant’s motion and dismissed the petition pursuant to Buie 67 (b).